DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to applicant’s Request for Continued Examination submitted on January 31, 2022 and “Applicant Arguments and Remarks” filed on December 21, 2021 for application S/N 15/665,279. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-20 and 22-30 are allowed and independent claim 21 is cancelled. 


Allowable Subject Matter

Claims 1-20 and 22-30 submitted on December 21, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
 “dynamically assigning a second set of one or more processors of the plurality of processors to ingest the second portion of the set of data from one or more data sources and transform the second portion of the set of data into second partial results of the first query, wherein the one or more data sources are separate and distinct from the second set of one or more processors; -2-Application No.: 15/665279 Filing Date:July 31, 2017 
storing the second partial results of the first query in the query acceleration data store in response to an instruction provided in the first query and based on the second portion of the set of data not corresponding to results of the second query;” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 27 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 27.
 “dynamically assign a second set of one or more processors of the plurality of processors to ingest the second portion of the set of data from one or more data sources and transform the second portion of the set of -6-Application No.: 15/665279 Filing Date:July 31, 2017 data into second partial results of the first query, wherein the one or more data sources are separate and distinct from the second set of one or more processors; 
store the second partial results of the first query in the query acceleration data store in response to an instruction provided in the first query and based on the second portion of the set of data not corresponding to results of the second query;” with all the other limitations recited in the independent claims 27.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 27 is allowed.  

Claim 29 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 29.
 “dynamically assign a second set of one or more processors of the plurality of processors to ingest the second portion of the set of data from one or more data sources and transform the second portion of the set of data into second partial results of the first query, wherein the one or more data sources are separate and distinct from the second set of one or more processors; 
store the second partial results of the first query in the query acceleration data store in response to an instruction provided in the first query and based on the second portion of the set of data not corresponding to results of the second query;” with all the other limitations recited in the independent claims 29.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 29 is allowed.  


The dependent claim 2-20, 22-26, 28 and 30 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164